CONNOR, J.
On the facts found by the court, at the death of his wife, Miria E. Burlesgn, James W. Burleson was entitled to an estate by the curtesy for his life in the two lots of land which are situate in the town *233of Barnardsville and in the tract or parcel of land which is situate on the north fork of Ivey Creek, in Buncombe County, North Carolina. C. S., 2519.
As such tenant for life, James W. Burleson had an insurable interest in the dwelling house which was located on one of the lots situate in the town of Barnardsville and which was owned by Miria E. Burleson in fee at her death. 26 C. J., p. 34, sec. 17.
Nothing else appearing (Houck v. Ins. Co., 198 N. C., 305, 15 S. E., 628; 21 C. J., p. 954, sec. 92 [9]), the policy of insurance which James W. Burleson procured to be issued to him on the dwelling house, insured only his interest in said dwelling house. It did not insure the plaintiff, as remainderman. When the dwelling house was destroyed by fire, the amount due under the policy was paid to James W. Burleson, to cover his loss. The plaintiff had no interest in said amount, and therefore, in no event, in the lots purchased by James W. Burleson and paid for by him out of said amount. See Batts v. Sullivan, 182 N. C., 129, 108 S. E., 511.
There is no error in the judgment. It is
Affirmed.